Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 25, 2016

                                          No. 04-16-00332-CV

                           In re GEICO Advantage Insurance Company

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On May 26, 2016, Relator filed a petition for writ of mandamus. The respondent and the
real-party-in-interest both filed responses. The court has considered relator’s petition and is of
the opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on August 25, 2016.



                                                          _________________________________
                                                          Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court




           1
          This proceeding arises out of Cause No. 2015CV05805, styled In re GEICO Advantage Ins. Co., pending
in the County Court at Law No. 3, Bexar County, Texas, the Honorable Walden Shelton presiding.